 Case: 2:18-cv-01779-MHW-CMV Doc #: 1 Filed: 12/26/18 Page: 1 of 9 PAGEID #: 1



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CAROL A. WILSON, Administrator                :
of Ohio Operating Engineers                   :
Health and Welfare Plan, Ohio                 :
Operating Engineers Pension                   :
Fund, Ohio Operating Engineers                :
Apprenticeship and Training Fund, and Ohio    :
Operating Engineers Education                 :
and Safety Fund                               :
1180 Dublin Road                              :    Civil Action No. 2:18-cv-01779
Columbus, Ohio 43212,                         :
                                              :    Judge
       and                                    :
                                              :
Trustees of the Ohio Operating                :
Engineers Health and Welfare                  :
Plan, Ohio Operating Engineers                :
Pension Fund, Ohio Operating                  :
Engineers Apprenticeship and Training Fund,   :
and Ohio Operating Engineers                  :
Education and Safety Fund                     :
1180 Dublin Road                              :
Columbus, Ohio 43212,                         :
                                              :
       Plaintiffs,                            :
                                              :
               v.                             :
                                              :
                                               :
                                               :
DM Excavating, LLC                             :
621 Obermiyer Road                             :
Brookfield, Ohio 44403                         :
                                               :
                                               :
       Defendant.                             :
 Case: 2:18-cv-01779-MHW-CMV Doc #: 1 Filed: 12/26/18 Page: 2 of 9 PAGEID #: 2



                                           COMPLAINT

JURISDICTION AND VENUE

               1.      Jurisdiction of this Court is based upon 29 U.S.C. §§ 1132(a)(3) and 1145,

as the action arises from Defendant’s violation of and continued refusal to comply with the terms

and provisions of collectively bargained agreements, trust agreements, and employee-benefit

plans. Venue is proper pursuant to 29 U.S.C. § 1132(e)(2) and S.D. Ohio R. 2.1.

COUNT I

               2.      The Trustees of the Ohio Operating Engineers Health and Welfare Plan

(hereinafter referred to as the "Health and Welfare Trustees") are the duly appointed, qualified,

and acting trustees of the trust established as part of the Ohio Operating Engineers Health and

Welfare Plan by Agreement and Declaration of Trust dated March 11, 1960, as amended,

(hereinafter referred to as "the Health and Welfare Trust") between the Labor Relations Division

of the Ohio Contractors Association, the Associated General Contractors of America, and other

employer associations, and the International Union of Operating Engineers, Locals Nos. 18, 18A,

and 18B, a labor organization representing employees in an industry affecting commerce. The

Health and Welfare Trustees bring this action in their fiduciary capacity as trustees for and on

behalf of the participants and beneficiaries of the Health and Welfare Trust. The Health and

Welfare Trust constitutes an "employee benefit plan" or "plan" within the meaning of 29 U.S.C.

§§ 1002(1), (2), (3), and 29 U.S.C. § 1132. The plan is administered in Columbus, Ohio.

               3.      The Trustees of the Ohio Operating Engineers Pension Fund (hereinafter

referred to as the "Pension Trustees") are the duly appointed, qualified, and acting trustees of the

trust established as a part of the Ohio Operating Engineers Pension Fund by Agreement and

Declaration of Trust dated December 1, 1964, as amended, (hereinafter referred to as "the
                                                -2-
 Case: 2:18-cv-01779-MHW-CMV Doc #: 1 Filed: 12/26/18 Page: 3 of 9 PAGEID #: 3




Pension Trust") between the Labor Relations Division of the Ohio Contractors Association, the

Associated General Contractors of America, and other employer associations, and the

International Union of Operating Engineers, Locals Nos. 18, 18A, and 18B, a labor organization

representing employees in an industry affecting commerce. The Pension Trustees bring this

action in their fiduciary capacity as trustees for and on behalf of the participants and beneficiaries

of the Pension Trust. The Pension Trust constitutes an "employee benefit plan" or "plan" within

the meaning of 29 U.S.C. §§ 1002(1), (2), (3), and 29 U.S.C. § 1132. The plan is administered in

Columbus, Ohio.

               4.      The Trustees of the Ohio Operating Engineers Apprenticeship and

Training Fund (hereinafter referred to as the "Apprenticeship and Training Trustees ") are the

duly appointed, qualified, and acting trustees of the trust established as a part of the Ohio

Operating Engineers Apprenticeship and Training Fund by Agreement and Declaration of Trust

dated October 20, 1965, as amended, (hereinafter referred to as "the Apprenticeship and Training

Trust") between the Labor Relations Division of the Ohio Contractors Association, the

Associated General Contractors of America, and other employer associations, and the

International Union of Operating Engineers, Locals Nos. 18, 18A, and 18B, a labor organization

representing employees in an industry affecting commerce. The Apprenticeship and Training

Trustees bring this action in their fiduciary capacity as trustees for and on behalf of the

participants and beneficiaries of the Apprenticeship and Training Trust. The Apprenticeship and

Training Trust constitutes an "employee benefit plan" or "plan" within the meaning of 29 U.S.C.

§§ 1002(1), (2), (3), and 29 U.S.C. § 1132. The plan is administered in Columbus, Ohio.




                                                 -3-
 Case: 2:18-cv-01779-MHW-CMV Doc #: 1 Filed: 12/26/18 Page: 4 of 9 PAGEID #: 4




               5.      The Trustees of the Ohio Operating Engineers Education and Safety Fund

(hereinafter referred to as the "Education and Safety Trustees") are the duly appointed, qualified

and acting trustees of the trust established as a part of the Ohio Operating Engineers Education

and Safety Fund by Agreement and Declaration of Trust dated December 14, 1970, as amended,

(hereinafter referred to as "the Education and Safety Trust") between the Labor Relations

Division of the Ohio Contractors Association, the Associated General Contractors of America,

and other employer associations, and the International Union of Operating Engineers, Locals

Nos. 18, 18A, and 18B, a labor organization representing employees in an industry affecting

commerce. The Education and Safety Trustees bring this action in their fiduciary capacity as

trustees for and on behalf of the participants and beneficiaries of the Education and Safety Trust.

The Education and Safety Trust constitutes an "employee benefit plan" or "plan" within the

meaning of 29 U.S.C. §§ 1002(1), (2), (3), and 29 U.S.C. § 1132. The plan is administered in

Columbus, Ohio.

               6.      The Health and Welfare Trustees, the Pension Trustees, the

Apprenticeship and Training Trustees, and the Education and Safety Trustees have authorized

Plaintiff Carol A. Wilson, Administrator of the Ohio Operating Engineers Health and Welfare

Plan, the Ohio Operating Engineers Pension Fund, the Ohio Operating Engineers Apprenticeship

and Training Fund, and the Ohio Operating Engineers Education and Safety Fund to bring this

claim and to seek the remedy prayed for on their behalf and on behalf of the participants and

beneficiaries of the Trusts and employee benefit plan.




                                                -4-
 Case: 2:18-cv-01779-MHW-CMV Doc #: 1 Filed: 12/26/18 Page: 5 of 9 PAGEID #: 5




               7.      Defendant DM Excavating, LLC, is an Ohio limited liability company

with its principal place of business in Brookfield, Ohio. At all relevant times, Defendant has

been engaged in an industry affecting commerce, i.e., contracting work.

               8.      Defendant is an “employer” as defined under 29 U.S.C. § 1002(5).

               9.      Defendant is an “employer” engaged in commerce and in an industry or

activity affecting commerce within the meaning of 29 U.S.C. § 1003.

               10.     Defendant executed a Distribution and Maintenance Agreement, dated

March 28, 2017, by the terms of which Defendant also became a party to collectively bargained

agreements, Trust Agreements and Declarations of Trust that established the Ohio Operating

Engineers Health and Welfare Plan, Pension Fund, Apprenticeship Fund, and Education and

Safety Fund (the "Trust Agreements") and became bound by the terms and conditions set forth

therein. A copy of the signatory page of the Agreement is attached and marked "Exhibit A" and

incorporated herein.

               11.     Pursuant to the above-mentioned agreements, Defendant is required to

make, and the Health and Welfare Trustees, Pension Trustees, Apprenticeship and Training

Trustees, and Education and Safety Trustees are entitled to receive, fringe-benefit contributions

on behalf of each employee of Defendant who performs work within the trade jurisdiction of the

Operating Engineers Union.

               12.     Pursuant to the above-mentioned agreements, the Health and Welfare

Trustees, Pension Trustees, Apprenticeship and Training Trustees, and Education and Safety

Trustees have the right to audit the books and records of Defendant with respect to the hours

worked by and wages paid to employees of Defendant who performed work covered by the

                                                -5-
  Case: 2:18-cv-01779-MHW-CMV Doc #: 1 Filed: 12/26/18 Page: 6 of 9 PAGEID #: 6




agreements. Defendant has refused, after demand by Plaintiffs, to permit Plaintiffs to perform an

audit of the necessary books and records for the period April 1, 2017, through the present.

COUNT II

                13.     Plaintiffs incorporate by reference the allegations of paragraphs 1 through

12 above as fully as if rewritten herein and further state that the Trust Agreements, Defendant’s

collectively bargained agreements, and the rules and regulations adopted by the Pension and

Health and Welfare Trustees on May 26, 1989, by the Apprenticeship and Training Trustees on

July 12, 1989, and by the Education and Safety Trustees on September 25, 1989, specifically

provide that the Trustees shall be entitled to recover interest of 1.5 percent per month (18 percent

per annum) times the unpaid balance of delinquent contributions, in addition to the unpaid

contributions. The assessment of this interest is further authorized by 29 U.S.C. § 1132(g)(2),

which provides that in any action brought by a fiduciary for or on behalf of a plan to collect

contributions due the plan, in which a judgment in favor of the plan is awarded, the Court must

award the plan, in addition to the unpaid contributions, interest on the unpaid contributions at the

rate set by the plan.

                14.     Pursuant to the Trust Agreements, collectively bargained agreements, rules

and regulations adopted by the Trustees, and federal law, Defendant owes the Trustees of all four

funds interest on the audit findings from the date revealed in the audit at the rate of 18 percent

per annum.

COUNT III

                15.     Plaintiffs incorporate by reference the allegations of paragraphs 1 through

14 above as fully as if rewritten herein and further state that the Trust Agreements, Defendant’s

                                                 -6-
  Case: 2:18-cv-01779-MHW-CMV Doc #: 1 Filed: 12/26/18 Page: 7 of 9 PAGEID #: 7




collectively bargained agreements, and the rules and regulations adopted by the Trustees provide

that the Trustees shall be entitled to recover liquidated damages at the rate of 18 percent of the

unpaid contributions, in addition to the unpaid contributions. The assessment of these liquidated

damages is further authorized by 29 U.S.C. § 1132(g)(2), which provides that in any action

brought by the fiduciary for or on behalf of a plan to collect contributions due the plan, in which

a judgment in favor of the plan is awarded, the court must award the plan, in addition to the

unpaid contributions, an amount equal to the greater of interest on the unpaid contributions or

liquidated damages in an amount specified in the employee benefit plan not in excess of 20

percent of the unpaid contributions.

               16.     Pursuant to the Trust Agreements, collectively bargained agreements, rules

and regulations adopted by the Trustees and federal law, Defendant owes the Trustees of all four

funds the additional amount set forth in the immediately preceding paragraph.

COUNT IV

               17.     Plaintiffs incorporate by reference the allegations of paragraphs 1 through

16 above as fully as if rewritten herein and further state that the Trust Agreements, Defendant’s

collectively bargained agreements, and the rules and regulations adopted by the Trustees provide

that the Trustees shall be entitled to recover all costs of collection, including reasonable

attorneys' fees, in addition to the delinquent contributions owed by Defendant. Further, 29

U.S.C. § 1132(g)(2) specifically provides that in any action brought by a fiduciary for or on

behalf of a plan to collect contributions due the plan, in which a judgment in favor of the plan is

awarded, the Court must award the plan, in addition to the unpaid contributions, reasonable

attorneys' fees and costs of the action.

                                                 -7-
 Case: 2:18-cv-01779-MHW-CMV Doc #: 1 Filed: 12/26/18 Page: 8 of 9 PAGEID #: 8




               18.     Pursuant to the Trust Agreements, collectively bargained agreements, rules

and regulations adopted by the Trustees, and federal law, Defendant owes the Trustees of all four

funds reasonable attorneys' fees as set by the Court, and court costs.

COUNT V

               19.     Plaintiffs incorporate by reference the allegations of paragraphs 1 through

18 above as fully as if rewritten herein and further state that despite demands upon Defendant to

perform its contractual obligations with respect to making contributions to Plaintiffs, Defendant

has failed, neglected, omitted, and refused to make the contributions. Further, Defendant

continues to refuse to comply with the agreements by failing, neglecting, omitting, and refusing

each month to properly report and make contributions for all employees covered by the

agreements, thus creating additional delinquencies each month.

               20.     Because of Defendant’s continued refusal to comply with the terms,

conditions, rules, and regulations established by the agreements, Plaintiffs have no adequate

remedy at law, and unless the Defendant is enjoined from breaching and continuing to breach the

terms of the agreements and mandatorily compelled to comply with the agreements, Plaintiffs

will suffer irreparable harm.

               WHEREFORE, Plaintiffs demand an order of this Court requiring that Defendant

produce to Plaintiffs all the books and records which are necessary for determining the hours

worked by, and wages paid to, Defendant’s employees who performed work covered by the labor

agreements during the period April 1, 2017, through the present. Plaintiffs further pray for

judgment against Defendant for all sums found to be due and owing as a result of the audit

prayed for herein; plus interest in the amount of 18 percent per annum; an additional amount

                                                -8-
  Case: 2:18-cv-01779-MHW-CMV Doc #: 1 Filed: 12/26/18 Page: 9 of 9 PAGEID #: 9




equal to the greater of interest on the unpaid contributions at the rate of 18 percent or liquidated

damages not in excess of 20 percent of the unpaid contributions; any and all costs of collection,

including reasonable attorneys' fees and court costs herein; and such other and further relief to

which they may be entitled; and

               WHEREFORE, Plaintiffs herein further demand a preliminary injunction

enjoining Defendant from violating the terms of the Distribution and Maintenance Agreement,

the collectively bargained agreements, the Trust Agreements, and regulations and from disposing

of any assets, pending hearing of this cause; and

               WHEREFORE, Plaintiffs herein further demand a permanent injunction enjoining

Defendant from violating the terms of the Distribution and Maintenance Agreement, the

collectively bargained agreements, the Trust Agreements, and regulations and from disposing of

any assets until the terms of the agreements and regulations are complied with and that this Court

retain jurisdiction of this cause pending compliance with its orders.


                                              Respectfully submitted,


                                              /s/Daniel J. Clark____________________
                                              Daniel J. Clark, Trial Attorney
                                              Ohio Supreme Court No. 0075125
                                              VORYS, SATER, SEYMOUR AND PEASE
                                              52 East Gay Street
                                              Post Office Box 1008
                                              Columbus, Ohio 43216-1008
                                              (614) 464-6436

                                              Attorney for Plaintiffs,
                                              Carol A. Wilson, et al.


                                                 -9-



31852160
